a hearing, which was followed up with a post-decree motion to modify the
                       award.
                                   Regardless of the pre-decree child support determination,
                       however, the inclusion of the above quoted language in the divorce decree
                       indicates that, at the time of the decree's entry, the issue of child support
                       was not finally determined     See generally Valley Bank of Nev. v. Ginsburg,
                       110 Nev. 440, 446, 874 P.2d 729, 733 (1994) (noting that until a final
                       judgment is entered an interlocutory order may be reconsidered or
                       modified). And while our show cause order noted that appellant could
                       cure any jurisdictional defect created by this pending child support issue
                       by providing this court with a copy of a district court order resolving that
                       issue, appellant failed to provide any such order or otherwise assert that
                       this issue has been resolved or addressed by the district court.
                                   This court has jurisdiction to consider an appeal only when the
                       appeal is authorized by statute or court rule.     See Taylor Constr. Co. v.
                       Hilton Hotels Corp., 100 Nev. 207, 678 P.2d 1152 (1984). Under NRAP
                       3A(b)(1), an appeal may be taken from a final judgment in a proceeding
                       commenced in the district court. In a divorce proceeding such as the one
                       presented here, the final judgment is one that finally resolves all issues
                       pertaining to the dissolution of the parties' marriage, including issues
                       pertaining to child support.    See Lee v. GNLV Corp.,    116 Nev. 424, 426,
                       996 P.2d 416, 417 (2000) (recognizing that "a final judgment is one that
                       disposes of all the issues presented in the case, and leaves nothing for the
                       future consideration of the court, except for post-judgment issues such as
                       attorney's fees and costs"). Here, because the issue of child support
                       remains pending below, no final judgment had been entered in the
                       underlying case. Id. As a result, this court lacks jurisdiction to consider


SUPREME COURT
        OF
     NEVADA
                                                              2
(0) 1947A    7C1W9s4
                 this appeal, and we therefore, order the appeal dismissed. Once the child
                 support issue is resolved and a final judgment is entered in the underlying
                 matter, any aggrieved party may appeal from that judgment.
                             It is so ORDERED.



                                                                                        ,   J.
                                                           Hardesty



                                                           Douglas




                 cc: Hon. Robert Teuton, District Judge, Family Court Division
                      Carolyn Worrell, Settlement Judge
                      Aaron Grigsby
                      Michelle Lourdes Lewis
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e